August 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     REBECCA ANN BURGIN, Appellant

NO. 14-13-00093-CV                          V.

                      JAMES BRENT BURGIN, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 24, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rebecca Ann Burgin.


      We further order this decision certified below for observance.